UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             2/21/2020
                                                                       :
LEWKOWITZ,                                                             :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   19-cv-10249 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
INTERCONTINENTAL HOTELS GROUP PLC, et al., :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       On February 21, 2020, the Court held an Initial Pretrial Conference at which the parties
discussed limited discovery as to issues raised regarding forum non conveniens. It is hereby
ORDERED:

        1. Plaintiff Lefkowitz and defendant Intercontinental Hotels Resources Group LLC
           (“IHRG”) may engage in limited discovery pursuant to the following schedule:
               a. Initial Disclosures pursuant to Rule 26(a)(1) to be exchanged by March 5,
                   2020;
               b. Document requests and interrogatories to be served by March 12, 2020 limited
                   to the allegation in paragraph 9 of the Complaint that IHRG owns and
                   operates Six Senses Duouro Valley Hotel (“Valley Hotel”), the allegations in
                   paragraphs 15-17 to the extent that they pertain to IHRG, and to Defendants’
                   claims in its Memorandum of Law in Supports of Defendants’ Motion to
                   Dismiss at p.10 (Dkt. No. 22) regarding the ownership and operation of the
                   Valley Hotel;
               c. Responses to documents requests and interrogatories due by April 2, 2020;
               d. All other discovery by and between Plaintiff and IHRG stayed pending further
                   Order of the Court.
        2. Defendants to make any motion to dismiss based on lack of personal jurisdiction
           pursuant to Fed. R. Civ. P. 12(b)(2), insufficient service of process pursuant to Fed.
           R. Civ. P. 12(b)(5), failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), or
           forum non conveniens or any other grounds permitted by law to be filed by April 9,
           2020.
        3. Plaintiff and IHRG to comply with this Court’s Individual Practices with respect to
           the timing of the briefs in opposition to the motion to dismiss and in reply in further
           support of the motion to dismiss and with respect to the length of such briefs.
        4. Plaintiff and IHRG are also directed to this Court’s Individual Practices and the
           Federal Rules of Civil Procedure with respect to Plaintiff’s right to file an amended
          complaint following receipt of the motion to dismiss and the effect of such an
          amended pleading on the motion to dismiss.
       5. Defendants’ motion to dismiss (Dkt. No. 21) is deemed withdrawn.
       6. Discovery with respect to the Defendants other than IHRG is stayed pending further
          Order of the Court.

         Plaintiff and IHRG are also directed to exchange documents each believes to be useful
for settlement purposes and, if they believe such referral would be useful, to submit to the Court
forthwith a letter requesting referral either to a Magistrate Judge or to the Court’s Mediation
Program, recognizing that it frequently may take some time from the date a referral is made until
the scheduling of a settlement conference.

       SO ORDERED.


Dated: February 21, 2020                            __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                2
